El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Alfredo Salguero obtuvo en la Corte Municipal de Agua-■dilla, una sentencia contra la “American R." E. Co.” por la :suma de $390, y costas. Contra esta sentencia se interpuso por la compañía ferroviaria, recurso de apelación; y el día •22 de diciembre de 1910, después de celebrado el juicio, el juez de la corte de distrito pronunció un fallo a favor de la compañía demandada.
Antonio Salguero es el apelante ante este tribunal. La “American R. R. Co.” utilizó el terreno del demandante, ocu-pándolo con una placa giratoria, y la vía necesaria para llegar a la misma. El apelante alega que frecuentemente notificó a .la compañía, para qu.e quitase la vía y la placa giratoria, pero que dicha compañía nunca quiso atender a su súplica. Sin embargo, la prueba demuestra que sólo uno o dos años antes de entablarse este pleito, el demandante dirigió a la ■compañía, una comunicación formal, y a esa comunicación iba unida una oferta de venta.
El apelante demostró que la compañía había ocupado el citado terreno durante seis años y medio, sin pagarle nada por su uso y ocupación. La demandada, en caúibio, dice que lo venía ocupando en la equivocada creencia de que pertene-cía a la propiedad de El Pueblo de Puerto Rico, y que ella tenía derecho a utilizar dicho terreno, en virtud de algún con-venio celebrado con El Pueblo de Puerto Rico; y se probó también que la compañía no había utilizado dicha placa gira-toria durante unos dos años. En la vista del presente caso, hubo alguna discusión sobre si la compañía apelada había o no ocupado el terreno de buena fe. Nos inclinamos a creer que la prueba demuestra que dicha compañía lo ocupaba de buena fe. Sea como fuere, nosotros estimamos que la senten-cia de la Corte de Distrito de Aguadilla debe ser confirmada. *624El apelante no demostró la existencia de contrato algnno con la compañía ferroviaria, y, por consiguiente, no tenía derecho' a recuperar nada por concepto de alquileres. El pudiera ha-ber obtenido un fallo a su favor, con motivo del uso y ocupa-ción de dicho terreno, si hubiera demostrado la existencia de daños y perjuicios realmente sufridos; pero no se demostró tales daños y perjuicios. Cuando no se demuestra la existen-cia de daños y perjuicios realmente sufridos — aunque en un caso adecuado, el tribunal podría adjudicar al demandante una indemnización nominal — no hay error alguno en fallar en contra del demandante, cuando éste deja de probar su derecho, como ha sucedido en el presente caso. (Palou et al. v. Dueño et al., decidido en 25 de junio de 1909; Quiñones v. American R. R. Co. of R. R., marzo 10, de 1911.)
No encontramos, en la sentencia, error alguno, y la misma debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.